Citation Nr: 1429056	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-22 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for a left kidney disorder (claimed as irreparable damage to the left kidney or reduced kidney functionality) under the provisions of under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active military service from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing has been associated with the claims file.  

In February 2013, VA informed the Veteran that his VLJ was no longer employed by the Board and offered him an opportunity to appear at a new hearing.  Later that month, the Veteran indicated that he wanted a new hearing.  

In April 2013, the Board remanded this matter to provide the Veteran a new hearing before another VLJ.

In June 2013, the Veteran testified during a hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1. The Veteran received VA surgical treatment in October 2002 for non-service-connected bladder cancer.  

2.  Following the October 2002 surgery, the Veteran received follow up treatment from VA, which included post-surgery surveillance.

3.  In November 2005, the Veteran received a computerized tomography (CT) scan for an unrelated urologic problem that revealed an obstructed left ureter, hydronephrosis and a suspicious mass.    

4.  In February 2006, the Veteran underwent corrective surgery.   

5.  The probative and competent evidence of record does not establish that the Veteran has an additional disability as a result of his October 2002 surgery or subsequent post-surgery treatment at VA.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability, due to VA surgery and/or subsequent VA medical treatment, have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in December 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for a left kidney disorder under  38 C.F.R. §38 U.S.C.A. § 1151.  The letter also notified him of his and VA's respective responsibilities in obtaining such evidence and information, and provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant to the duty to assist, the Veteran's VA medical records and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent a December 2008 VA examination.  The Board also obtained a January 2014 medical opinion from an indepenedent medical specialist.  These providers provided specific findings referable to the Veteran's claims.  The Board finds that such opinions are adequate to decide the issue as they are predicated on pertinent medical evidence and the opinions included consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the opinion providers offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in June 2012 and again in June 2013 (consistent with the directive of the April 2013 Board remand), the Veteran set forth his contentions during two hearings, the latter of which was before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during June 2013 hearing, the undersigned noted the issue on appeal and clarified with the Veteran where his treatments took place.  Additionally, the Veteran provided testimony regarding the treatment he received from VA, how he believes such treatment was negligent, and his opinion of the additional disability caused by such negligence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.







II. Merits of the Claim

A.  Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows: 

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable." 

Additional disability 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 


Carelessness, negligence, etc. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 .  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Foreseeability 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).


B.  Factual Background  

The Veteran contends that VA furnished negligent medical treatment which caused a kidney disorder.  Specifically, he contends that he did not receive adequate follow-up treatment from VA following his October 2002 surgery for bladder cancer.  He claims that had he received the proper treatment following surgery, including regular evaluation by CT scan, his uterine blockage could have been found and treated sooner.  He contends that the claimed negligence has resulted in decreased kidney functionality. (June 2012 and June 2013 Board hearings).   

The Board has obtained a VA medical opinion addressing these questions in December 2008 and an opinion from an independent medical expert in January 2014.  No other competent medical opinion regarding the existence, etiology, and foreseeability of the Veteran's claimed disability resulting from his post-surgery VA treatment is of record.  

The Board does note, however, that there are private medical records from Dr. J. Durr of record.  In a December 2009 record, Dr. Durr reported that the Veteran had a left obstruction that was removed, but resulted in residual loss of left renal function.  Dr. Durr then noted that there was loss of right renal function, with the renal compensation at the expense of hyperfiltration, and that hyperfiltration can worsen renal function.  Dr. Durr explained that the loss of renal mass, such as occurs with a kidney donation, does not necessarily affect outcome, provided that the patient has no other problems.  However, if the patient also has hypertension and diabetes mellitus, loss or renal mass can precipitate diabetic nephropathy.  

In December 2008, the Veteran underwent a VA examination.  The December 2008 VA examiner noted the Veteran's claim that his VA medical providers had not followed proper protocol to provide him with yearly CT scans following his bladder cancer surgery, and that subsequently a blockage was noted in 2005, which led to diminished kidney function.  He opined that there was no carelessness, negligence, lack of proper skill error in judgment or similar instance of fault by VA in providing care.  He also opined that there was no unforeseeable event.  

The December 2008 VA examiner explained that the Veteran had a successful removal of bladder cancer in 2002 and follow ups with clinical exams, cystoscopy and CT scans.  He noted that the Veteran claimed that he did not receive a CT scan per protocol; however, the he found that follow up protocols depend on individual clinical situations.  He reported that the Veteran may have had delayed diagnosis and treatment for, what turned out to be ureteral stricture, hydronephrosis and partial loss of left kidney function.  However, he found that the total clinical outcome may not be significantly different.  The VA examiner explained that there was no cancer reoccurrence and that regardless of when the Veteran was diagnosed, his treatment would have involved some surgical intervention.  He further noted that the Veteran's right kidney was functioning at a low 68 percent, but that there was no record of his left kidney function at the time of cancer surgery.  Also, the VA examiner found that even though the Veteran's left kidney function was 38 percent, his overall kidney function is satisfactory, with normal bun and creatinine.

In January 2014, VA received a medical opinion from a urology specialist.  The independent medical expert gave a detailed report of the Veteran's medical history.  He noted the Veteran's October 2002 surgery and that the Veteran had follow up treatment, including routine cystoscopies (from 2003 - 2004) and CT scans (in 2003 and November 2005).  The November 2005 CT scan showed hydronephrosis with obstruction of the distal left ureter and a suspicion of a possible mass in the area, which could be scar tissue or a tumor.  Following further treatment, the Veteran subsequently underwent a February 2006 distal left ureterectomy with excision of the Boari flap and re-implantation of the left ureter into the dome of the bladder.  The Veteran subsequently recovered well from surgery.  

The January 2014 independent opinion provider opined that a patient that has a muscle invasive bladder cancer with ureteral obstruction should have continued evaluation of the upper tract (bilateral ureters and renal pelves) on a regular basis as part of surveillance.  He indicated that "[h]ad this patient had more frequent CT scans the obstructed left kidney may have been picked up earlier and his loss of left renal mass and function might have been averted."  He further indicated that it was foreseeable that following such cancer treatment, the possibility of the development of scar tissue or stones or obstruction following the left ureteral re-implantation was an event that should have been reasonably foreseeable by any prudent urologist.

However, the January 2014 independent expert found that the Veteran's overall renal function remained normal and there was no negligence with respect to the original surgery that resulted in stricture.  Such treatment was reasonable and met the standard of care.  Furthermore, with 30 percent renal function of the left kidney, he noted that the Veteran would still probably be able to function without dialysis even if he lost his right kidney.  He noted that the Veteran was 8 years post-correction of the obstruction and continued to have no disability relative to any renal function abnormality, rather his serum creatinine and creatinine clearance were normal.  As such, he opined that:

[R]egular frequent imaging of his upper urinary tracts should have been performed on a regular basis, at least annually, following his original surgery in October of 2002....this did not happen between 2003 and 2005 and it was during that time that the obstructive scarring and fibrosis developed...probably further aggravated by...two stones which could not pass...Therefore it is true that the postoperative protocol which should have been followed was no adhered to.  It is also true that the Veteran is not currently disabled by virtue of any abnormal renal function.  Therefore the lack of adherence to the proper protocol did not cause any additional disability.

Other VA and private medical records associated with the claims file generally document treatment for the Veteran's bladder and renal conditions, without providing any medical opinion evidence pertinent to the present claim.  One July 12, 2006 VA medical record showed that following diuretic renogram, the medical provider found that there was a normal total renal function, with a normal right kidney and poorly functioning left kidney.   




C.  Analysis

As was noted in the law and regulations section above, to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such additional disability was the result of negligence, carelessness or the like on the part of VA or was due to an event not reasonably foreseeable. 

Therefore, the Board must first determine whether the Veteran experienced additional disability (claimed as decreased kidney functionality/irreparable damage to the left kidney) as a result of his VA treatment (or claimed inadequate VA treatment following his October 2002 bladder cancer surgery), which lead up to his February 2006 surgery, including for ureter obstruction.  As clarified during his June 2013 Board hearing, the Veteran essentially contends that the delay in the diagnosis of his ureter obstruction (due to VA's failure to provide adequate post-surgery treatment, to include CT scans) caused an additional kidney disability.  

The Board initially notes that to the extent that the Veteran may also be claiming that his ureter obstruction, scarring or kidney stones developed due to his October 2002 bladder cancer surgery, because it developed following such surgery, the evidence does not support such a claim.  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Here, the January 2014  independent medical expert noted that following cancer treatment such as the Veteran's October 2002 surgery, the possibility of the development of scar tissue or stones or obstruction following the left ureteral re-implantation was reasonably foreseeable.  He indicated that an urologist would reasonably foresee the possibility such a development.  No other medical opinion of record indicates that the ureter obstruction or kidney stones was other than a reasonably foreseeable consequence of his October 2002 surgery and not in and of itself an additional disability caused by it.  Additionally, as found by the January 2014 VA medical opinion provider and the December 2008 VA examiner, there was no negligence as to the October 2002 surgery; thus benefits under 38 U.S.C.A. § 1151 would not be possible regardless.  

Rather, the Veteran's claim turns on whether VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).   As previously noted, the Veteran's main contention is that the delay in diagnosing his ureter obstruction (due to VA's failure to provide CT scans) caused an additional disability.  

The evidence indicates that the Veteran may have lost some renal functionality, including renal mass, due to the delay in diagnosing his ureter obstruction.  (December 2009 private medical record of Dr. J. Durr, January 2014 medical opinion provider).   None of the medical opinions of record, however, have specifically found that the claimed negligent post-operative bladder cancer treatment caused the loss of renal functionality.  

The January 2014 independent medical expert found that it "may have" caused some loss of renal functionality.  Such an opinion is at best, speculative and thereby insufficient to either establish a nexus or demonstrate the lack of a nexus between the Veteran's claimed delay in diagnosis and treatment with his renal functionality loss.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006)

The December 2008 VA examiner similarly provided a speculative and insufficient opinion, when he noted the Veteran may have had a delayed diagnosis and treatment for what turned out to be ureteral stricture, hydronephrosis and partial loss of kidney function, but the total clinical outcome "may not be" significantly different.  However, he did find that there was no recurrence of cancer and regardless of when the Veteran was diagnosed, his treatment would have involved some surgical intervention.  

At most, Dr. J. Durr, in December 2009, noted that the Veteran's loss of right renal function was consistent with a history of left obstruction that went unnoticed for some time.  

During his June 2013 Board hearing, the Veteran claimed that other doctors had told him that his loss of renal functionality was due to VA failure in providing his post-surgery treatment following his original surgery, but would not go on record to provide him with such a statement.  In this regard, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).

Additionally, to the extent that the Veteran contends that in his opinion he has an additional disability due to the delay in his diagnosis and treatment, the Board finds that no such assertions provide a basis for allowance of the claim.  The Board notes that, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of such a disability due to a delay in his diagnosis or treatment of a ureter obstruction, the lay assertions in this regard have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As such, the Veteran can neither support his claim, nor controvert the probative medical opinion of record, on the basis of lay assertions, alone.

However, even if the Board gave the Veteran the benefit of the doubt and found that his current loss of kidney functionality prior to his 2006 surgery was indeed due to a delay in diagnosis and treatment, the Veteran's claim would still fail.  Even with his current loss of renal functionality, the Veteran's overall renal function remains normal.  (July 2006 VA medical record, December 2008 VA examination, January 2014 VA medical opinion).  

Indeed, the January 2014 independent medical expert found that even when considering that the Veteran currently only has 30 percent of renal function of the left kidney, the Veteran would still probably be able to function without dialysis with that reduced level of renal function, even if he lost his right kidney.  

Dr. J. Durr, in December 2009, at most indicated that the Veteran's loss of renal function could become problematic in the future, due to the Veteran's underlying diabetes mellitus, and could even precipitate diabetic nephropathy.  Dr. Durr noted that generally loss of renal mass, such as if a person donates a kidney, does not necessarily affect outcome.  However, Dr. Durr did not find that the Veteran's loss of renal function had become problematic, just that it could become problematic in the future.  

Indeed, during his June 2013 Board hearing, the Veteran himself admitted that he had been told that he could survive with one kidney.  His point was that he should not have to survive with one kidney.  The Veteran, however, has not indicated, and the evidence of record does not show, that he only has one kidney or such a diminished renal function capacity that it has caused any additional disability.

As specifically found by the January 2014 independent medical expert, the Veteran "is not currently disabled by virtue of any abnormal renal function."  Indeed, that VA medical opinion provider also noted that "[t]he Veteran is now eight years following correction of his obstruction and continues to have no disability relative to any abnormality of renal function and in fact his serum creatinine and creatinine clearance continue to be normal."

The Veteran maintains an overall normal renal function, despite any reduction in level of functionality present.  The medical evidence of record does not include a diagnosis of a kidney disorder manifested by reduced functionality.  In the absence of proof of the claimed disability during the pendency of the claim, there is no valid claim.  Cf. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The Board also notes that a "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board reiterates that the Veteran's overall renal function has remained normal.

The Board notes that during his June 2012 Board hearing, the Veteran's representative, citing to Brown v. Gardner, argued that VA was not allowed to exclude from compensation the contemplated or foreseeable results of non-negligent medical treatment.  

In Brown v. Gardner, the Supreme Court held that the VA's interpretation of 38 U.S.C. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow.  Rather, it found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there needed to be no identification of "fault" on the part of VA.

In the present case, the Board has found that the Veteran does not have an additional disability resulting from a delayed diagnosis of and treatment following his 2005 CT scan.  As such, Brown v. Gardner would not be applicable to the present case.  Furthermore, effective on October 1, 1997, VA amended the provisions of 38 U.S.C.A. § 1151 to specifically include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and Supp. 1997).  Thus, the Supreme Court's interpretation in that case was in reference to a prior version of 38 U.S.C.A. § 1151 and would not be relevant to the present case, as the Veteran filed his claim years after October 1997.  

Also during the June 2012 Board hearing, the Veteran's representative cited to Smith v. Derwinski and Cartright v. Derwinski.  The Board is unsure what the Veteran's representative was trying to argue by citing to such cases.  In regard to Smith v. Derwinski, the Veteran representative reported that decision was a 1992 Court case, and referenced page 137.  The closest citation the Board has been able to find is Smith v. Derwinski, 2 Vet. App. 587 (1992).  However, that case generally involves reopening a new and material evidence case and the Board's duty to respond to claims raised by the Veteran.  To the extent that the representative may have been requesting that the Board respond to the Veteran's claims, the Board has attempted to address all such claims in this decision.  

As to the representative's reference to Cartright v. Derwinski, (reported as a 1991 Court decision and referencing page 24), the closest citation the Board has been able to find is Cartright v. Derwinski, 2 Vet. App. 24 (1991).  That case generally involves the Board's duty to consider the Veteran's testimony in support of his claim.  The Board has provided such consideration, as discussed earlier in this decision.

In sum, as the independent medical expert concluded, the failure of VA medical personnel to follow proper post-surgical protocol did not result in additional disability. 

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a kidney disorder.  The benefit sought on appeal is accordingly denied.





ORDER

Compensation for a kidney disorder (claimed as irreparable damage to the left kidney or reduced kidney functionality), under the provisions of 38 U.S.C.A. § 1151, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


